Citation Nr: 0724171	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches.

2.  Entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen claims of entitlement to service connection for 
sinusitis with headaches and a vision disorder.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In August 1996, the veteran filed an application to reopen 
his claims of service connection for a vision disorder, 
sinusitis, headaches, nerves and depression.  The RO, in a 
March 1997 rating decision, denied the veteran's claims 
finding that new and material evidence had not been 
submitted.  The veteran filed a timely Notice of Disagreement 
(NOD) with respect to his claims for sinusitis, headaches, 
and a vision disability.  In a statement filed with the RO in 
October 1999, the veteran states that his migraine headaches 
were the result of his sinusitis.  Thereafter, in January 
2000, the RO issued a Statement of the Case (SOC) that again 
denied the veteran's claims.  In this regard the Board notes 
that the January 2000 SOC addressed the veteran's claims with 
respect to a vision disorder and sinusitis, but did not 
separately address the veteran's claim of service connection 
for headaches.  The veteran filed a timely substantive appeal 
in February 2000.  After the veteran submitted additional 
evidence, the RO issued a Supplemental Statement of the Case 
(SSOC) in January 2004.

When this case was before the Board in April 2004, the matter 
was remanded for further development and adjudication.  In 
May 2005, the Board reopened the veteran's claims and 
remanded the substance of the claims for further development.  
This having been completed, the matter is again before the 
Board.


FINDINGS OF FACT

The evidence of record does not demonstrate that the veteran 
developed sinusitis with headaches or defective vision during 
or as a result of his service.


CONCLUSION OF LAW

Sinusitis with headaches and defective vision were not 
incurred in or aggravated by active military service.   
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in June and September 2005, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claims.  The veteran was also 
generally informed that he should send to VA evidence in his 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The veteran 
was provided with adequate notice of the evidence which was 
not of record, additional evidence that was necessary to 
substantiate the claims, and he was informed of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on his behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice with respect to the veteran's claims 
after the initial decisions in this case.  While the notice 
provided was not given prior to the first RO adjudication of 
the claims, the notice was provided by the RO prior to the 
March 2007 Supplemental Statement of the Case, and prior to 
the transfer and certification of the veteran's case to the 
Board.  The Board also finds that the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and observes that the veteran and 
his representative have had time to consider the content of 
the notice and respond with any additional evidence or 
information relevant to the claims.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the defective 
notice provided to the veteran on these latter two elements, 
however, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.   In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, post-service treatment records and reports, VA 
examinations, and statements submitted by the veteran and his 
representative in support of the claims.  The Board also 
notes that this matter has been remanded for additional 
development, to include additional VA examinations.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II. Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran has been diagnosed with chronic 
daily headaches, stated chronic nocturnal rhinitis, hyperopic 
astigmatism and dry eyes.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
these conditions are related to a disease or injury in 
service.  

Here, the Board notes that the veteran's service records 
indicate that the veteran was seen in August and October 1981 
for complaints of headaches.  One of these treatment notes 
also noted tender sinuses and indicated a diagnosis of 
sinusitis.    The service medical records also contain eye 
examinations. 

In order to determine whether the veteran developed sinusitis 
with headaches or defective vision during or as a result of 
his service, the veteran was afforded several VA examinations 
dated in October 2004, May 2006, and October 2006.  The 
October 2004 examiner examined the veteran in connection with 
his eye claim and indicated that the veteran's claims file 
had been reviewed in connection with the examination and 
report.  The veteran was noted to have uncorrected vision in 
the right and left eyes of 20/100 near, and 20/300 far.  
Corrected vision in the both eyes was 20/20 both near and 
far.  The examiner indicated that the veteran's previous eye 
examinations were reviewed and there was no evidence of 
worsening visual acuity or dramatic change in corrective 
refraction.  The examiner provided an impression of hyperopic 
astigmatism and presbtopia.  The examiner also indicated that 
the veteran had dry eyes that may be related to anti-
psychotic medications.

In May 2006, the veteran was afforded another VA examination 
in connection with his eye claim. The examiner indicated that 
the veteran's claims file had been reviewed in connection 
with the examination and report.  The veteran was again 
examined.  He was noted to have uncorrected right eye vision 
of 20/200, corrected to 20/20, and left eye vision 
uncorrected of 20/400, corrected to 20/20.  The veteran was 
again diagnosed with hyperopic astigmatism.  No change in 
refraction since the October 2004 examination was noted.  The 
veteran was also noted to have dry eyes, more likely than not 
related to anti-psychotic medication.  The examiner then went 
on to state an opinion that the veteran's visual acuity was 
unrelated to service.

In October 2006, the veteran was afforded two examinations in 
connection with his claims.  The examiners indicated that the 
veteran's claims file had been reviewed in connection with 
the examinations and reports.  The veteran indicated that he 
had had headaches since service.  He also indicated sinus 
congestion, watery eyes and runny nose, and reported that it 
was difficult to sleep because of congestion.  The veteran 
was examined and a CT scan of his sinuses revealed 
clear/unremarkable paranasal sinuses.  The examiner stated 
that examination and imaging studies of the brain and sinuses 
were normal, but also noted that the veteran has a diagnosis 
of chronic daily headaches.  The examiner then stated the 
opinion that the headaches are unrelated to sinus disease, 
and also stated that there is no intracranial pathology which 
is causing the headaches.  

An additional examination in October 2006 also noted that the 
veteran's paranasal sinuses appeared normal with no evidence 
for mucosal thickening, soft tissue mass, air-fluid level or 
obstruction of the osteomeatal units.  The examiner noted 
nodular irregularity of the anterior wall of the left frontal 
sinus, but indicated that this probably represents a normal 
variant as no increased density is seen to suggest osteoma.  
Finally, this examiner indicated that partially visualized 
orbits and regions of the temporal and frontal lobes appeared 
grossly normal.  The veteran's corrected visual acuity was 
noted to be 20/25, and 20/20, and after examination, no other 
eye abnormalities were indicated.  The veteran was diagnosed 
with dry eyes.  The examiner also opined that there was no 
ocular basis for the veteran's complaints of headaches.

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran has sinusitis 
with headaches and defective vision that is related to his 
service.  While the service medical records contain 
indications of headaches and sinusitis in service, as well as 
eye examinations, the VA examiners that have examined the 
veteran and reviewed his claims file connection with the 
claims did not conclude that the veteran had a current sinus 
condition or that the veteran's conditions were a result of 
his service.  The October 2006 examiners also opined that the 
veteran's headaches are not the result of sinus disease or 
related to the veteran's eyes.  

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

In this case, the medical evidence is against a finding that 
sinusitis with headaches and defective vision are related to 
or had their onset in service.  Service connection for these 
conditions must therefore be denied.  












ORDER

1.  Service connection for sinusitis with headaches is 
denied.

2.  Service connection for defective vision is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


